Citation Nr: 9900604	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back disorder.

2.  Entitlement to service connection for a right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.  

The present matter has come before the Board of Veterans' 
Appeals (Board) on appeal from an December 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Los Angeles, California (RO), that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder and that a claim for 
service connection for a right knee disorder was not well 
grounded.  


CONTENTIONS OF APPELLANT ON APPEAL

In essence, it is contended by and on behalf of the veteran 
that he injured his back in Vietnam while unloading steel 
planking and that the injury is the underlying cause of a 
current back disorder.  He claims that he had continuing back 
problems and that surgery had been recommended while he was 
in service, but that he was only given medication.  He says 
that he reported back problems while being examined for 
separation from service, but that his back was not examined.  
After separation from service, he treated himself for back 
problems.  He says that the present back symptoms are the 
same as they were in service.  He asserts that his right knee 
is unstable and gives out, causing him to fall.  He 
attributes the knee instability to trauma in service 
resulting from jumping from trucks and helicopters.  





DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been submitted to reopen the claim for service connection 
for a low back disorder and that a claim for service 
connection for a right knee disorder is not well grounded.  


FINDINGS OF FACT

1.  Service connection for a back disability was previously 
denied by an April 1994 unappealed rating decision.  

2.  The competent evidence received subsequent to the April 
1994 rating decision is not probative as to whether any 
current back disorder is the result of an injury in service.  

3.  There is no competent evidence of a current right knee 
disorder.  


CONCLUSIONS OF LAW

1.  The unappealed April 1994 rating decision denying service 
connection for a back disability is final.  38  U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1993).  

2.  Evidence received since the April 1994 rating decision is 
not new and material on the issue of entitlement to service 
connection for a back disability and the claim for service 
connection is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).  

3.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for hemorrhoids and ulcerative proctitis 
was denied in December 1979 after review of the service 
medical records and a VA examination report; the veteran was 
notified of that decision in February 1980.  The next 
communication of record received from the veteran was in 
January 1994.  The veteran stated that he had applied for 
compensation for his back several years ago and that his 
claim had been denied because there was no medical 
documentation in the service medical records or because the 
service medical records could not be found.  He requested 
reevaluation of a back disorder.  

Service connection for a back disability was denied in April 
1994 on the basis that a back strain in service was a 
temporary condition and that a chronic back disorder was not 
shown in service.  The veteran was notified of that decision 
later that month.  In October 1994, his then representative 
requested that the veteran be furnished a copy of his service 
medical and dental records.  The next communication of record 
received from either the veteran or representative was in 
October 1995.  

The evidence on file at the time of the April 1994 rating 
decision included the veterans service medical records.  A 
September 1967 preinduction examination found the veterans 
spine and musculoskeletal system to be normal.  On the 
history associated with the examination, he reported that he 
had fractured his right kneecap in the past but had made a 
full recovery and that he had occasional backache.  In March 
1968, he was seen for complaints of pain in his knees and 
lumbosacral pain.  The right knee was stable but had pain.  
The left knee was non-tender but there was tenderness in the 
distal third of the femur.  The impression was possible 
stress fracture.  An X-ray was ordered and he was returned to 
duty; no X-ray findings were reported.  The lumbosacral pain 
was described as periodic and chronic.  It was noted that he 
had been treated by a chiropractor while a civilian.  
Examination was within normal limits.  

In August 1968, the veteran was seen for complaints of pain 
in the right side of his low back of three days duration.  It 
was recorded that he had previously been treated for back 
pain.  The impression was sprain, right, lumbosacral spine.  
He was referred for an orthopedic consultation because of 
back strain (lumbar). He was seen a few days later, in 
September, reporting that he was still having pain.  He was 
to continue medication.  At the orthopedic clinic it was 
noted that X-rays revealed no bony pathology; there was a 
mild reversed lordosis.  The examination was described as 
showing no change from a previous one.  A May 1969 service 
separation examination revealed that the spine and 
musculoskeletal system were normal.  In association with the 
examination, he reported that he had back trouble.  In 
response to a question as to whether he had, or been advised 
to have, any operation, he stated that while in Vietnam he 
had or had been advised to have disks removed from his lower 
back.  The examiner described the history as being of no 
clinical significance.  

In May 1979, the veteran filed a claim for service-connection 
for dysentery.  He did not mention either a back or knee 
disorder.  When he was examined by the VA in August 1979, no 
back or knee complaints or relevant abnormal findings were 
noted.

The report of a January 1992 VA hospitalization and VA 
outpatient treatment records covering the period from January 
1994 to October 1995, which show that in March 1994, the 
veteran was seen at a VA outpatient treatment facility for 
complaints of pain in both legs and the low back.  Muscle 
strength was 5/5 throughout.  The pertinent assessment was 
bilateral hip/low back pain.  X-rays made by the VA in March 
1994 showed, in pertinent part, mild or early osteoarthritis 
with narrowing of the lumbosacral joint space and evidence 
consistent with associated muscle spasm.  In May 1994, he 
complained of lower extremity weakness.  The assessment was 
disuse/atrophy of the lower extremities.  An August 1994 VA 
outpatient examination found lower extremity muscle strength 
of 5/5, proximal and distal.  The pertinent assessment was 
lower extremity weakness secondary to underuse.  That 
assessment was continued following an October 1994 VA 
outpatient examination.  In March 1995, he reported a 
tingling in the lower back that traveled to the back of 
his head.  The impressions were migraine headaches and 
anemia.  He reported the same complaint in June.  

At a hearing held at the RO in August 1996, the veteran 
testified that while he was in Vietnam unloading a truck in 
the latter part of 1968, he injured his back which produced a 
burning sensation and excruciating pain in the small of his 
back.  He said that he fell and had lain on the ground for 
about an hour before someone helped him up.  He went on sick 
call and was given medication.  He returned the next day and 
was told that he had some slipped disks in his lower 
back.  Transcript at 2.  He said that about 8 to 10 months 
had elapsed between the injury and separation from service 
and that he was in Vietnam until the last 3 months of his 
service.  Id. at 2-3.  He said that he received no treatment 
for his back when he returned to the United States, although 
he still had problems Id. at 3.  He reported that when he was 
being examined for separation, he told the examiner that back 
surgery had been recommended during service, but was never 
examined for it.  Id. at 3-4.  He did not receive any 
treatment for his back until 1988; during the interval, he 
took Emperim with Codeine and Doan's Pills.  Id. at 4-5.  He 
denied a post-service back injury and said that the post-
service symptoms of pain and limitation of motion were 
essentially the same as in service.  He said that his doctor 
had told him that there was nothing wrong with him.  When 
asked to describe his symptoms, he said that he had sharp low 
back pain.  Id. at 5.  He testified that he had never been 
treated for his back.  Id. at 6.  

At the August 1996 hearing, the veteran also testified that 
he injured his knee in service, was given time off from duty 
and a reduced profile.  He said that motion was painful when 
the knee would bend backwards or sideways.  When asked 
whether he felt any instability, he said that he could not do 
his job as a truck driver.  He reported that when he was 
being examined for separation, he told the examiner that 
about his knee but his complaint was not investigated.  Id. 
at 7-8.  He had no post-service knee injury.  When asked 
about post-service knee problems, he said that occasionally 
his knee his knee would give out and he would fall; there was 
no associated pain or swelling.  He had not been receiving 
any treatment for his knee.  When asked what knee condition 
he was claiming as service-connected, he replied the collapse 
of the knee.  Id. at 8.

Criteria and Analysis-Back Disorder

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  38 C.F.R. § 20.302 
(1993)(1998).  

Service connection for a low back disorder was denied by an 
April 1994 rating decision.  The veteran did not submit a 
notice of disagreement within one year of the date of 
notification of that rating decision.  Therefore that rating 
decision is final.  38 U.S.C.A. § 7105.  

Once there is a final rating decision, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 5108.  The Board must perform a two-step analysis when an 
appellant seeks to reopen a claim based on additional 
evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all of the 
evidence, both old and new.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The pertinent evidence of record at the time of the April 
1994 rating decision consisted of service medical records.  
Even though some of the VA outpatient treatment records 
predated the April 1994 rating decision, they were not 
considered in reaching that decision.  The RO has considered 
them as a part of the additional evidence and the Board will 
do the same.  The service medical records show that the 
veteran was seen for complaints regarding his back in March 
1968 and again in August and September 1968.  However, there 
is no competent, probative evidence of a chronic back 
disorder in service.  The service separation examination 
revealed a normal spine and musculoskeletal system and the 
only abnormality noted was a leg scar.  In the history 
associated with the separation examination, the veteran 
reported that he had had or had been advised to have back 
surgery to remove discs in his lower back.  However, based on 
the record as whole including the veterans personal hearing 
testimony, it is clear that he did not have back surgery in 
service.  His statement at service discharge that he had been 
advised to have surgery is not competent evidence that he had 
a chronic back disorder.  A laypersons statement of what he 
or she was told by a physician is not competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

The pertinent evidence of record subsequent to the April 1994 
rating decision consists of VA outpatient treatment records, 
including X-ray studies and the veterans testimony.  The VA 
outpatient treatment records show a current disability, in 
the form of findings of osteoarthritis with narrowing of the 
lumbosacral joint space with associated muscle spasm on X-
rays made by the VA in March 1994.  However, the findings do 
not tend to show that a chronic back disorder had its onset 
in service or that there is a relationship between the 
complaints in service and the currently diagnosed back 
disorder.  Accordingly, the Board finds that the evidence 
added to the claims file since the April 1994 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim and that it is not new 
and material evidence to reopen the claim for service 
connection for a back disorder.  38 C.F.R. § 3.156.   

Criteria and Analysis-Right Knee

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  [I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

A service-connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) (absent "proof of a present disability there can be no 
valid claim"); see also Rabideau v. Derwinski, 2 Vet.App. 
141, 144 (1992).  

No knee abnormalities were noted on the service discharge 
examination and there is no competent evidence of a chronic 
right knee disorder during service or currently.  The veteran 
has testified that he injured his knee in service, and he is 
competent to testify regarding injuries he has sustained.  
However, if the determinative issue involves medical 
causation or diagnosis, competent medical evidence is 
required for a plausible claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  One of the criteria for a well-
grounded claim is competent evidence of a current disability.  
In this case, there is no medical evidence of a current right 
knee disorder.  Although lower extremity weakness was found 
on VA examination in 1994, it was noted to be related to 
disuse of the lower extremities, not to a right knee 
disorder.  There is nothing in the record to suggest that the 
veteran is qualified to diagnose a right knee disorder.  
There is also no medical evidence that a right knee disorder 
was present during service.  

The veteran has not identified any additional available 
evidence which, if true, would make the claim for service 
connection for a right knee disorder plausible.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996).  In fact, he has testified 
that he has not received any treatment for his right knee 
subsequent to service.  Accordingly, the Board finds that the 
application is complete.  38 U.S.C.A. §  5103(a) (1991).


ORDER

There being no new and material evidence submitted, the 
veteran's application to reopen his claim for service 
connection for a back disorder is denied.  Service connection 
for a right knee disorder is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals 

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
